     Case 13-83271         Doc 37      Filed 04/18/19 Entered 04/18/19 11:05:22               Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: DAHL, ROBERT M                                        §   Case No. 13-83271
              DAHL, TWILA L                                         §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $10,675.00                         Assets Exempt: $10,675.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$22,051.50          Claims Discharged
                                                     Without Payment: $0.00

 Total Expenses of Administration:$143,075.34


         3) Total gross receipts of $    300,000.00 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $   134,873.16 (see Exhibit 2 ), yielded net receipts of $165,126.84
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 13-83271           Doc 37       Filed 04/18/19 Entered 04/18/19 11:05:22                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00               $0.00              $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00          143,075.34        143,075.34         143,075.34

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00            6,065.04           6,065.04          6,065.04
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           15,986.46          15,986.46         15,986.46

                                               $0.00         $165,126.84        $165,126.84       $165,126.84
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on September 21, 2013.
  The case was pending for 65 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/12/2019                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 13-83271             Doc 37        Filed 04/18/19 Entered 04/18/19 11:05:22                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Mesh Implant P/L or P.I. case                                                        1242-000                                  300,000.00


    TOTAL GROSS RECEIPTS                                                                                                           $300,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 ROBERT M. DAHL AND TWILA L.                      Surplus Funds Paid to Debtor 8200-002                                             134,873.16
 DAHL
    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                           $134,873.16
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED              PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                 $0.00             $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED              PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000            N/A                  11,506.34         11,506.34           11,506.34

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000            N/A                     97.57             97.57                  97.57

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                   2,431.00          2,431.00            2,431.00
 Attorney Joseph D Olsen
 Other - Rabobank, N.A.                     2600-000                            N/A                     40.69             40.69                  40.69

 Other - Phillips Law Offices                               3210-600            N/A                  99,000.00         99,000.00           99,000.00




UST Form 101-7-TDR (10/1/2010)
             Case 13-83271         Doc 37   Filed 04/18/19 Entered 04/18/19 11:05:22                   Desc Main
                                              Document     Page 4 of 9
 Other - Phillips Law Offices                3220-610            N/A                512.62         512.62          512.62

 Other - Rabobank, N.A.                      2600-000            N/A                216.99         216.99          216.99

 Other - Phillips Law Offices                3210-600            N/A            12,000.00       12,000.00     12,000.00

 Other - Rabobank, N.A.                      2600-000            N/A                181.93         181.93          181.93

 Other - Wagstaff   Cartmell Coloplast       3991-000            N/A              9,000.00       9,000.00      9,000.00
 Settlement Fund
 Other - Wagstaff   Cartmell Coloplast       3992-000            N/A              6,000.00       6,000.00      6,000.00
 Settlement Fund
 Other - Wagstaff   Cartmell Coloplast       3991-000            N/A                888.20         888.20          888.20
 Settlement Fund
 Other - Wagstaff   Cartmell Coloplast       3991-000            N/A                950.00         950.00          950.00
 Settlement Fund
 Other - Wagstaff   Cartmell Coloplast       3991-000            N/A                150.00         150.00          150.00
 Settlement Fund
 Other - Wagstaff   Cartmell Coloplast       3991-000            N/A                100.00         100.00          100.00
 Settlement Fund
 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                $143,075.34     $143,075.34   $143,075.34
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                              CLAIMS              CLAIMS             CLAIMS        CLAIMS
                                          TRAN.
                                                      SCHEDULED           ASSERTED           ALLOWED         PAID
                                          CODE
                                                    None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                       $0.00          $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                         UNIFORM       CLAIMS              CLAIMS
   CLAIM                                              SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.             CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                          CODE              6E)               Claim)
      1P   Illinois Department of        5800-000          N/A                      900.85         900.85          900.85
           Revenue
      3P   Internal Revenue Service      5800-000          N/A                    5,164.19       5,164.19      5,164.19

 TOTAL PRIORITY UNSECURED                                        $0.00          $6,065.04       $6,065.04     $6,065.04
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                         UNIFORM       CLAIMS              CLAIMS
   CLAIM                                              SCHEDULED           ASSERTED            CLAIMS        CLAIMS
    NO.             CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED         PAID
                                          CODE              6F)               Claim)
      1U   Illinois Department of        7100-000          N/A                      131.46         131.46          131.46
           Revenue
      2    Discover Bank                 7100-000          N/A                  11,902.36       11,902.36     11,902.36

      2I   Discover Bank                 7990-000          N/A                       63.13          63.13           63.13



UST Form 101-7-TDR (10/1/2010)
            Case 13-83271         Doc 37   Filed 04/18/19 Entered 04/18/19 11:05:22     Desc Main
                                             Document     Page 5 of 9
      3U   Internal Revenue Service    7100-000     N/A             1,370.26     1,370.26       1,370.26

      4    Quantum3 Group LLC as agent 7100-000     N/A               933.95       933.95           933.95
           for
      4I   Quantum3 Group LLC as agent 7990-000     N/A                 4.95          4.95            4.95
           for
      5    Wells Fargo Card Ser        7100-000     N/A               659.01       659.01           659.01

      5I   Wells Fargo Card Ser        7990-000     N/A                 3.50          3.50            3.50

      6    The Center for Internal     7100-000     N/A               520.00       520.00           520.00
           Medicine
      6I   The Center for Internal     7990-000     N/A                 2.76          2.76            2.76
           Medicine
      7    American InfoSource LP as   7100-000     N/A               353.07       353.07           353.07
           agent for
      7I   American InfoSource LP as   7990-000     N/A                 1.87          1.87            1.87
           agent for
     1PI   Illinois Department of      7990-000     N/A                 4.78          4.78            4.78
           Revenue
     1UI   Illinois Department of      7990-000     N/A                 0.70          0.70            0.70
           Revenue
     3PI   Internal Revenue Service    7990-000     N/A                27.39        27.39            27.39

     3UI   Internal Revenue Service    7990-000     N/A                 7.27          7.27            7.27

 TOTAL GENERAL UNSECURED                                  $0.00   $15,986.46   $15,986.46     $15,986.46
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 13-83271                    Doc 37            Filed 04/18/19 Entered 04/18/19 11:05:22                                               Desc Main
                                                                            Document     Page 6 of 9
                                                                                                                                                                                      Exhibit 8


                                                                                     Form 1                                                                                           Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 13-83271                                                                         Trustee:         (330400)        JOSEPH D. OLSEN
Case Name:         DAHL, ROBERT M                                                             Filed (f) or Converted (c): 09/21/13 (f)
                   DAHL, TWILA L                                                              §341(a) Meeting Date:            10/24/13
Period Ending: 03/12/19                                                                       Claims Bar Date:                 03/10/14

                                 1                                           2                            3                           4                    5                      6

                     Asset Description                                  Petition/              Estimated Net Value              Property             Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,        Abandoned             Received by        Administered (FA)/
                                                                         Values              Less Liens, Exemptions,           OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                       Remaining Assets

 1        checking accounts w/ Wells Fargo                                   1,400.00                             0.00                                           0.00                      FA

 2        checking account w/ Wells Fargo                                    1,000.00                             0.00                                           0.00                      FA

 3        savings account w/ Wells Fargo                                         325.00                           0.00                                           0.00                      FA

 4        savings account w/ Wells Fargo                                         400.00                           0.00                                           0.00                      FA

 5        older household fuurniture & personal belongings                       750.00                           0.00                                           0.00                      FA

 6        necessary wearing apparel                                              300.00                           0.00                                           0.00                      FA

 7        wedding rings & misc. costume jewelry                                  200.00                           0.00                                           0.00                      FA

 8        whole life policy w/ Investors Life Ins. Co                        4,800.00                             0.00                                           0.00                      FA

 9        1995 Geo Prizm                                                         500.00                           0.00                                           0.00                      FA

10        1998 Chevy Lumuna                                                      500.00                           0.00                                           0.00                      FA

11        desk, printers, computers                                              500.00                           0.00                                           0.00                      FA

12        Mesh Implant P/L or P.I. case (u)                                  Unknown                        50,000.00                                     300,000.00                       FA

 12      Assets       Totals (Excluding unknown values)                    $10,675.00                     $50,000.00                                    $300,000.00                     $0.00



      Major Activities Affecting Case Closing:

                  This is a multi-district consolidated action in which the governing court is in the U.S. Dist. Ct., S.D. West Virginia (NDL 2387). The court is selecting "WAVE1" cases to
                  go forward. Accordingly, you wait for certain trials to go forward and then the entire industry decides on the result of those trials, how much of a settlement to give to
                  the group at large so they do not have to try every case. On December 13, 2016 was notified this case was okay for settlement at $300,000.00 (see email attached)
                  Will try and move this along to court approval and actually get settlement funds as soon as possible. Hope to have Final Report done before December 31, 2017


                  A formalized settlement agreement has been reached and the motion to compromise a controversy has been approved by the bankruptcy court as of December 20,
                  2017 unfortuneately the settlement even at $300,000.00 has only been funded for some unknown reason at $270,000.00. Nonetheless we are finalizing the settlement
                  documents and when the releases are appropriately signed the Trustee should receive the funds in the first quarter of 2018 and certainly the final report should be on
                  file somewhere before the end of the year of 2018.

      Initial Projected Date Of Final Report (TFR):        December 31, 2018                    Current Projected Date Of Final Report (TFR):            December 11, 2018 (Actual)




                                                                                                                                                    Printed: 03/12/2019 04:41 PM       V.14.50
                        Case 13-83271                  Doc 37        Filed 04/18/19 Entered 04/18/19 11:05:22                                                Desc Main
                                                                       Document     Page 7 of 9
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        13-83271                                                                        Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          DAHL, ROBERT M                                                                  Bank Name:          Rabobank, N.A.
                    DAHL, TWILA L                                                                   Account:            ******9266 - Checking Account
Taxpayer ID #: **-***6005                                                                           Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 03/12/19                                                                             Separate Bond: N/A

   1            2                          3                                       4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                  T-Code              $                  $       Account Balance
08/27/18                 Wagstaff Cartmell Coloplast      Settlement of Coloplast pelvic implant litigation.                      282,911.80                            282,911.80
                         Settlement Fund
              {12}                                           Gross Proceeds                  300,000.00        1242-000                                                 282,911.80
                                                             Common Benefit                    -9,000.00       3991-000                                                 282,911.80
                                                             Assessment Fees - See
                                                             Distribution Worksheet
                                                             Common Benefit                    -6,000.00       3992-000                                                 282,911.80
                                                             Assessment Costs - See
                                                             Distribution Worksheet
                                                             Lien Payments - See                 -888.20       3991-000                                                 282,911.80
                                                             Distribution Worksheet
                                                             Lien Resolution Fees -              -950.00       3991-000                                                 282,911.80
                                                             See Distribution
                                                             Worksheet
                                                             VOE Fees - See                      -150.00       3991-000                                                 282,911.80
                                                             Distribution Worksheet
                                                             QSF Administration Fees             -100.00       3991-000                                                 282,911.80
                                                             - See Distribution
                                                             Worksheet
08/31/18                 Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                       40.69     282,871.11
09/04/18      101        Phillips Law Offices             Contingent atty's fees and expenses re                                                         99,512.62      183,358.49
                                                          personal injury cause of action per Doc 22
                                                             Contingent attorney fees          99,000.00       3210-600                                                 183,358.49
                                                             per 1/17/2018 order (Doc
                                                             22)
                                                             Personal Injury attorney             512.62       3220-610                                                 183,358.49
                                                             case expenses per
                                                             1/17/2018 Order (Doc
                                                             22)
09/28/18                 Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                      216.99     183,141.50
10/18/18      102        Phillips Law Offices             Supplemental Compensation and Expenses to            3210-604                                  12,250.00      170,891.50
                                                          Personal Injury Attorney per 10/17/2018 Order
                                                          (Doc 28)
                                                          Voided on 10/19/18
10/19/18      102        Phillips Law Offices             Supplemental Compensation and Expenses to            3210-604                                  -12,250.00     183,141.50
                                                          Personal Injury Attorney per 10/17/2018 Order
                                                          (Doc 28)
                                                          Voided: check issued on 10/18/18
10/19/18      103        Phillips Law Offices             Supplemental Compensation to Personal Injury 3210-600                                          12,000.00      171,141.50

                                                                                                     Subtotals :                 $282,911.80         $111,770.30
{} Asset reference(s)                                                                                                                        Printed: 03/12/2019 04:41 PM        V.14.50
                        Case 13-83271                     Doc 37     Filed 04/18/19 Entered 04/18/19 11:05:22                                                   Desc Main
                                                                       Document     Page 8 of 9
                                                                                                                                                                                  Exhibit 9


                                                                                  Form 2                                                                                          Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        13-83271                                                                          Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          DAHL, ROBERT M                                                                    Bank Name:          Rabobank, N.A.
                    DAHL, TWILA L                                                                     Account:            ******9266 - Checking Account
Taxpayer ID #: **-***6005                                                                             Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 03/12/19                                                                               Separate Bond: N/A

   1            2                           3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements    Checking
  Date      Check #            Paid To / Received From              Description of Transaction                   T-Code              $                   $       Account Balance
                                                             Attorney per 10/17/2018 Order (Doc 28)
10/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       181.93    170,959.57
01/08/19      104        Illinois Department of Revenue                                                                                                      1,037.79     169,921.78
                                                               Payment of Claim 1P               900.85          5800-000                                                 169,921.78
                                                               Payment of Claim 1U               131.46          7100-000                                                 169,921.78
                                                               Interest payment on                    4.78       7990-000                                                 169,921.78
                                                               Claim 1P
                                                               Interest payment on                    0.70       7990-000                                                 169,921.78
                                                               Claim 1U
01/08/19      105        Discover Bank                                                                                                                      11,965.49     157,956.29
                                                               Payment of Claim 2             11,902.36          7100-000                                                 157,956.29
                                                               Interest payment on                63.13          7990-000                                                 157,956.29
                                                               Claim 2
01/08/19      106        Internal Revenue Service                                                                                                            6,569.11     151,387.18
                                                               Payment of Claim 3P              5,164.19         5800-000                                                 151,387.18
                                                               Payment of Claim 3U              1,370.26         7100-000                                                 151,387.18
                                                               Interest payment on                27.39          7990-000                                                 151,387.18
                                                               Claim 3P
                                                               Interest payment on                    7.27       7990-000                                                 151,387.18
                                                               Claim 3U
01/08/19      107        Quantum3 Group LLC as agent for                                                                                                        938.90    150,448.28
                                                               Payment of Claim 4                933.95          7100-000                                                 150,448.28
                                                               Interest payment on                    4.95       7990-000                                                 150,448.28
                                                               Claim 4
01/08/19      108        Wells Fargo Card Ser                                                                                                                   662.51    149,785.77
                                                               Payment of Claim 5                659.01          7100-000                                                 149,785.77
                                                               Interest payment on                    3.50       7990-000                                                 149,785.77
                                                               Claim 5
01/08/19      109        The Center for Internal Medicine                                                                                                       522.76    149,263.01
                                                               Payment of Claim 6                520.00          7100-000                                                 149,263.01
                                                               Interest payment on                    2.76       7990-000                                                 149,263.01
                                                               Claim 6
01/08/19      110        American InfoSource LP as agent                                                                                                        354.94    148,908.07
                         for
                                                               Payment of Claim 7                353.07          7100-000                                                 148,908.07
                                                               Interest payment on                    1.87       7990-000                                                 148,908.07
                                                               Claim 7
01/08/19      111        JOSEPH D. OLSEN                                                                                                                    14,034.91     134,873.16
                                                                                                      Subtotals :                          $0.00           $36,268.34
{} Asset reference(s)                                                                                                                          Printed: 03/12/2019 04:41 PM        V.14.50
                        Case 13-83271                 Doc 37      Filed 04/18/19 Entered 04/18/19 11:05:22                                                 Desc Main
                                                                    Document     Page 9 of 9
                                                                                                                                                                             Exhibit 9


                                                                               Form 2                                                                                        Page: 3

                                                 Cash Receipts And Disbursements Record
Case Number:        13-83271                                                                     Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          DAHL, ROBERT M                                                               Bank Name:          Rabobank, N.A.
                    DAHL, TWILA L                                                                Account:            ******9266 - Checking Account
Taxpayer ID #: **-***6005                                                                        Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 03/12/19                                                                          Separate Bond: N/A

   1            2                         3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From              Description of Transaction                 T-Code              $                  $       Account Balance
                                                            Payment of Trustee              11,506.34       2100-000                                                 134,873.16
                                                            Compensation per
                                                            1/2/19 Order (Doc 35)
                                                            Attorney for Trustee             2,431.00       3110-000                                                 134,873.16
                                                            Fees per 1/2/2019 Order
                                                            (Doc 36)
                                                            Trustee Expenses per                97.57       2200-000                                                 134,873.16
                                                            1/2/2019 Order (Doc 35)
01/08/19      112        ROBERT M. DAHL AND TWILA L.      Surplus Funds Paid to Debtor                      8200-002                                  134,873.16                0.00
                         DAHL

                                                                               ACCOUNT TOTALS                                  282,911.80             282,911.80               $0.00
                                                                                       Less: Bank Transfers                           0.00                   0.00
                                                                               Subtotal                                        282,911.80             282,911.80
                                                                                       Less: Payments to Debtors                                      134,873.16
                                                                               NET Receipts / Disbursements                   $282,911.80         $148,038.64

                               Net Receipts :      282,911.80
                     Plus Gross Adjustments :       17,088.20                                                                      Net             Net                   Account
                    Less Payments to Debtor :      134,873.16                  TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances
                                                ————————
                                 Net Estate :     $165,126.84                  Checking # ******9266                           282,911.80             148,038.64                0.00

                                                                                                                              $282,911.80         $148,038.64                  $0.00




{} Asset reference(s)                                                                                                                     Printed: 03/12/2019 04:41 PM        V.14.50
